      Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 1 of 14



 1 MATTHEW C. MACLEAR, SBN 209228
   Email: mcm@atalawgroup.com
 2 JASON R. FLANDERS, SBN 238007
   Email: jrf@atalawgroup.com
 3
   ERICA A. MAHARG, SBN 279396
 4 Email: eam@atalawgroup.com
   LYDIA V. WOOD, SBN 323786
 5 Email: lw@atalawgroup.com
   AQUA TERRA AERIS (ATA) LAW GROUP
 6 490 43rd Street, Suite 108

 7 Oakland, CA 94609
   Telephone: (510) 473-8793
 8
   Attorneys for Plaintiff
 9 ASSOCIATION OF IRRITATED RESIDENTS

10
                           UNITED STATES DISTRICT COURT
11

12                       EASTERN DISTRICT OF CALIFORNIA

13

14 ASSOCIATION OF IRRITATED RESIDENTS,        Civil Case No.:
   a non-profit association,
15                                            COMPLAINT FOR DECLARATORY AND
                 Plaintiff,                   INJUNCTIVE RELIEF AND CIVIL
16                                            PENALTIES UNDER THE CLEAN AIR
          vs.                                 ACT (42 U.S.C. § 7604)
17

18 OWENS-ILLINOIS, INC., a Delaware
   corporation,
19

20                     Defendant.
21

22

23

24

25
26

27

28

           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                     Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 2 of 14


                              1                                      JURISDICTION AND VENUE
                              2          Plaintiff Association of Irritated Residents (“AIR” or “Plaintiff”) brings this suit under the
                              3 citizen suit enforcement provision, 42 U.S.C. § 7604, of the federal Clean Air Act (“CAA”) to redress

                              4 and prevent violations of the CAA by Owens-Illinois, Inc. (“Defendant”) at its facility located at

                              5 14700 W. Schulte Rd., Tracy, California, 95377 (the “Tracy Plant”). Among other things, the suit

                              6 seeks declaratory relief, injunctive relief, and the assessment of civil penalties for violations of

                              7 permits and requirements under Title V (i.e., the federal operating permits program) of the CAA, 42

                              8 U.S.C. §§ 7661-7661f, and the State Implementation Plan (“SIP”) adopted by the State of California

                              9 and approved by the Environmental Protection Agency (“EPA”) pursuant to section 110 of the CAA,

                             10 42 U.S.C. § 7410, codified at 40 C.F.R. § 52.220. In this lawsuit, AIR alleges that Defendant has

                             11 repeatedly violated and continues to violate requirements in its Title V permit to operate for the Tracy

                             12 Plant.

                             13          This court has subject matter jurisdiction under the CAA, 42 U.S.C. § 7604 (citizen suit
                             14 provision), and the federal jurisdiction statute, 28 U.S.C. § 1331 (federal question jurisdiction)

                             15 because the sources of the violations are located within this judicial district. The relief requested is

                             16 authorized pursuant to 42 U.S.C. § 7604 and 28 U.S.C. §§ 2201-2202.

                             17          The violations complained of occurred and continue to occur in the Eastern District of
                             18 California. Venue is therefore proper in the Eastern District of California, pursuant to the Clean Air

                             19 Act, 42 US.C. § 7604(c)(1), and the federal venue statute, 28 U.S.C. § 1391(b)-(c).

                             20          Consistent with the CAA’s citizen suit provision, 42 U.S.C. § 7604(b)(1)(A), on August 27,
                             21 2019, Plaintiff notified in writing the Administrator of the EPA (the “Administrator”), the Regional

                             22 Administrator of Region 9 EPA, the Governor of California, the California Air Resources Board

                             23 (“CARB”), Defendant, and the plant manager of the Tracy Plant of the violations alleged in this

                             24 complaint and of Plaintiff’s intent to sue. More than sixty (60) days have passed since this notice

                             25 (“Notice of Intent to Sue”) was served via certified U.S. mail. Defendant has violated and remains in

                             26 violation of CAA, the California SIP, and its Title V permit. Plaintiff is informed and believes, and
                             27 thereon alleges, that neither EPA nor CARB has commenced or is diligently prosecuting a court action

                             28 to redress the ongoing violations alleged in the Notice of Intent to Sue and in this complaint. The

     ATA Law Group                                                         1
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                     Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 3 of 14


                              1 Notice of Intent to Sue and its attachment are enclosed hereto as Exhibit A and incorporated herein

                              2 by reference.

                              3          A copy of this complaint will be sent to the Attorney General of the United States and the

                              4 Administrator, pursuant to 42 U.S.C. § 7604(c)(3).

                              5                                                  PARTIES
                              6          Plaintiff Association of Irritated Residents is a California non-profit corporation incorporated
                              7 in 2012. AIR’s mission is to combat the pollution of the air and waters of the San Joaquin Valley of

                              8 the State of California by raising awareness of sources of pollution, advocating for regulatory

                              9 oversight, and litigating against polluters in violation of state and federal environmental laws.

                             10          AIR’s members use the resources in the San Joaquin Valley airshed most immediately
                             11 impacted by Defendant’s violations of CAA. Members reside, visit, work, and recreate near the Tracy

                             12 Plant and are exposed to the Tracy Plant’s emissions. The health-related, aesthetic, recreational,

                             13 environmental, and economic interests of Plaintiff’s members are and have been injured by

                             14 Defendant’s failure to comply with its CAA permit, which is designed to achieve healthy air quality

                             15 for people and the environment. Interests of Plaintiff’s members that are directly injured by

                             16 Defendant’s violations at the Tracy Plant include, but are not limited to: (1) breathing air in the San

                             17 Joaquin Valley free from excessive pollution discharges and without the impact of and concern over

                             18 negative health effects that such emissions cause; (2) enjoying outdoor recreation that is unimpaired

                             19 by pollution from the Tracy Plant’s emissions; (3) using and enjoying property and viewing and

                             20 enjoying natural scenery, wildlife, and a sky that is unimpaired by pollution from the Tracy Plant’s

                             21 excessive emissions; and (4) protecting the natural ecology of the region from air pollution-related

                             22 impacts.

                             23          Defendant Owens-Illinois, Inc., a corporation organized under the laws of Delaware, owns
                             24 and operates the Tracy Plant.

                             25                                      STATUTORY BACKGROUND
                             26 A.       CLEAN AIR ACT CITIZEN ENFORCEMENT PROVISION
                             27          The CAA is designed “to protect and enhance the quality of the Nation’s air resources so as
                             28 to promote the public health and welfare and the productive capacity of its population.” 42 U.S.C. §

     ATA Law Group                                                         2
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                     Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 4 of 14


                              1 7401(b)(1).

                              2          Any person may commence a civil enforcement action under the CAA against any party “who

                              3 is alleged to have violated . . . or to be in violation of [] an emission standard or limitation.” Id. at §

                              4 7604(a). An “emission standard or limitation” is, among other things, any term or condition of a

                              5 permit issued under an approved State Implementation Plan, any standard or limitation under any

                              6 approved State Implementation Plan, or any permit term of a Title V operating permit. Id. at §

                              7 7604(f)(4).

                              8 B.       STATE IMPLEMENTATION PLANS (SIPS)

                              9          The EPA has established National Ambient Air Quality Standards (“NAAQS”) for a number

                             10 of “criteria pollutants,” such as particulate matter. 42 U.S.C. § 7409; 40 C.F.R. pt. 50. An area that

                             11 meets the NAAQS for a particular criteria pollutant is deemed to be in “attainment” for that pollutant.

                             12 Id. at § 7407(d)(1). An area that does not meet the NAAQS is a “nonattainment” area. Id.

                             13          Pursuant to 42 U.S.C. § 7410, each state must adopt and submit to EPA for approval a State

                             14 Implementation Plan (“SIP”) that provides for the attainment and maintenance of the NAAQS.

                             15 Specifically, SIPs set forth requirements for permitting programs and specific emission standards and

                             16 limitations to assure that geographic areas either remain in attainment or regain attainment status.

                             17 Compliance with permit terms and conditions is a critical component of NAAQS attainment and

                             18 maintenance. Once a state’s SIP is approved by EPA, it is published in the Code of Federal

                             19 Regulations and becomes enforceable federal law. 42 U.S.C. § 7413; 40 C.F.R § 52.23.

                             20          The State of California Implementation Plan for Achieving and Maintaining the National

                             21 Ambient Air Quality Standards (“California SIP”) can be found at 40 C.F.R. § 52.220.

                             22          The California SIP includes the rules and regulations adopted by the various air districts

                             23 statewide.

                             24 C.       TITLE V OPERATING PERMITS

                             25          Title V of the CAA, 42 U.S.C. §§ 7661 -7661f, establishes an operating permit program for

                             26 “major sources” of air emissions, such as the Tracy Plant. The purpose of the Title V program is to
                             27 ensure that all “federally-enforceable” requirements for a source’s compliance with CAA are

                             28 collected in one place—the Title V Federal Operating Permit. Thus, for example, the SIP provisions

     ATA Law Group                                                          3
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                     Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 5 of 14


                              1 applicable to a source are incorporated into the source’s Title V permit. EPA has stated that the Title

                              2 V program “will enable the source, States, EPA, and the public to understand better the requirements

                              3 to which the source is subject, and whether the source is meeting those requirements. Increased source

                              4 accountability and better enforcement should result.” 57 Fed. Reg. 32,250, 32,251 (July 21, 1992).

                              5          California implements the Title V program pursuant to EPA-approved regulations. California

                              6 Health & Safety Code § 40001; 40 C.F.R. § 52.220(c).

                              7          It is unlawful for any person to violate any requirement of a permit issued under Title V or to

                              8 operate a major source except in compliance with a permit issued by a permitting authority under

                              9 Title V. 42 U.S.C. § 7661a(a).

                             10 D.       THE SAN JOAQUIN VALLEY AIR POLLUTION CONTROL DISTRICT

                             11          Regional air pollution control districts within California are charged with implementing Title

                             12 V permits. California Health & Safety Code §§ 39002, 40001.

                             13          Defendant’s Tracy Plant is under the authority of the San Joaquin Valley Air Pollution Control

                             14 District (“Air District”). See California Health & Safety Code § 40600.

                             15          The Air District issues, renews, revises, reopens, revokes, and terminates Title V operating

                             16 permits pursuant to Air District Rule 2520, in accordance with EPA regulations codified at 40 C.F.R.

                             17 § 70.

                             18          The Air District has adopted rules and regulations that are approved by EPA, are part of the

                             19 California SIP, and govern permits issued by the Air District, as well as operations at major sources

                             20 of air emissions, such as the Tracy Plant.

                             21          The California Legislature has declared: “Residents of the San Joaquin Valley suffer some of

                             22 the worst air quality in the world. This poor air quality poses a significant threat to public health, the

                             23 environment, and the economy of the valley.” California Health and Safety Code § 40610(a).

                             24          According to the Air District website, the San Joaquin Valley is not currently attaining federal

                             25 air quality standards for fine particulate matter (PM2.5) and ozone and is not attaining state air quality

                             26 standards for coarse particulate matter (PM10), PM2.5, and ozone.
                             27                                          STATEMENT OF FACTS
                             28          Defendant owns and operates the Tracy Plant, a glass manufacturing plant located at 14700

     ATA Law Group                                                          4
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                     Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 6 of 14


                              1 W. Schulte Rd., Tracy, CA 95377.

                              2          The Tracy Plant is located in the San Joaquin Valley and is under the authority of the Air

                              3 District.

                              4          In addition to other units, the Tracy Plant includes three glass melting furnaces.

                              5          At all times relevant to this civil action, the Tracy Plant and its three glass melting furnaces

                              6 were a “major source” within the meaning of Title V of the CAA and the California SIP.

                              7          On information and belief, Plaintiff alleges that at all times relevant to this action Defendant’s

                              8 Tracy Plant was operating under a Title V permit to operate.

                              9          On information and belief, Plaintiff alleges that the Air District issued a Title V Permit for the

                             10 Tracy Plant that was set to expire on July 17, 2017 (“2017 Title V Permit”) and that 2017 Title V

                             11 Permit was active on August 27, 2014.

                             12          The Air District issued Defendant’s Tracy Plant a renewed Title V Permit on or about July

                             13 25, 2018, which expires on July 31, 2022 (“2022 Title V Permit”). (The 2017 Title V Permit and the

                             14 2022 Title V Permit are collectively referred to herein as the “Title V Permit.”)

                             15          Defendant’s 36 MMBTU/Hr glass melting furnace #22-A (“Furnace A”) was permitted in the

                             16 2017 Title V Permit as Unit No. N-593-12-14 and was subsequently permitted as Unit No. N-593-

                             17 12-15 in the 2022 Title V Permit. For all provisions relevant to this action, the permit unit

                             18 requirements for Furnace A are identical in both the 2017 and 2022 Title V Permits.

                             19          Defendant’s 67 MMBTU/Hr glass melting furnace #22-B (“Furnace B”) was permitted in the

                             20 2017 Title V Permit as Unit No. N-593-13-12 and was subsequently permitted as Unit No. N-593-

                             21 13-13 in the 2022 Title V Permit. For all provisions relevant to this action, the permit unit

                             22 requirements for Furnace B are identical in both the 2017 and 2022 Title V Permits.

                             23          Defendant’s 60 MMBTU/Hr glass melting furnace #22-C (“Furnace C”) was permitted in the

                             24 2017 Title V Permit as Unit No. N-593-10-16 and was subsequently permitted as Unit No. N-593-

                             25 10-17 in the 2022 Title V Permit. For all provisions relevant to this action, the permit unit

                             26 requirements for Furnace C are identical in both the 2017 and 2022 Title V Permits.
                             27          The Title V Permit includes Facility-Wide Requirements, as well as requirements for the

                             28 individually-permitted units, including Furnaces A, B, and C. The Facility-Wide Requirements were

     ATA Law Group                                                          5
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                     Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 7 of 14


                              1 permitted in the 2017 Title V Permit as Facility: N-593-0-4 and was subsequently permitted as

                              2 Facility: N-593-0-5 in the 2022 Title V Permit. For all provisions relevant to this action, the Facility-

                              3 Wide Requirements are identical in both the 2017 and 2022 Title V Permits.

                              4          The Title V Permit states: “The permittee must comply with all conditions of the permit

                              5 including permit revisions originated by the District. All terms and conditions of a permit that are

                              6 required pursuant to the Clean Air Act (CAA), including provisions to limit potential to emit, are

                              7 enforceable by the EPA and Citizens under the CAA. Any permit noncompliance constitutes a

                              8 violation of the CAA and the District Rules and Regulations, and is grounds for enforcement action,

                              9 for permit termination, revocation, reopening and reissuance, or modification; or for denial of a permit

                             10 renewal application. [District Rules 2070, 7.0; 2080; and 2520, 9.8.1 and 9.13.1] Federally

                             11 Enforceable Through Title V Permit.” 2017 Title V Permit, Facility N-593-0-4, Requirement 5; 2022

                             12 Title V Permit, Facility C-593-0-5, Requirement 5.

                             13          Defendant’s Title V Permit requires that “[t]he exhaust from the glass melting furnace[s] shall

                             14 be vented through an operational SOx scrubber and electrostatic precipitator [(collectively, “control

                             15 equipment”)], except during periods of furnace startup (when technologically infeasible), furnace idle

                             16 (when technologically infeasible), and during add-on control system maintenance.” 2017 Title V

                             17 Permit, Permit Unit N-593-10-16, Requirement 7, Permit Unit N-593-12-14, Requirement 7, Permit

                             18 Unit N-593-13-12, Requirement 7; 2022 Title V Permit, Permit Unit N-593-10-16, Requirement 7,

                             19 Permit Unit N-593-12-14, Requirement 7, Permit Unit N-593-13-12, Requirement 7.

                             20          Within the last five years, Defendant has self-reported at least forty-four occasions where it

                             21 has bypassed the control equipment at one or more of its glass melting furnaces.

                             22          On information and belief, Plaintiff alleges that these occasions did not occur “during periods

                             23 of furnace startup (when technologically infeasible), furnace idle (when technologically infeasible),

                             24 and during add-on control system maintenance.” 2017 Title V Permit, Permit Unit N-593-10-16,

                             25 Requirement 7, Permit Unit N-593-12-14, Requirement 7, Permit Unit N-593-13-12, Requirement 7;

                             26 2022 Title V Permit, Permit Unit N-593-10-16, Requirement 7, Permit Unit N-593-12-14,
                             27 Requirement 7, Permit Unit N-593-13-12, Requirement 7.

                             28          By bypassing control equipment at its glass melting furnaces, Defendant has repeatedly

     ATA Law Group                                                         6
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                     Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 8 of 14


                              1 violated and continues to violate its Title V Permit. See 2017 Title V Permit, Permit Unit N-593-10-

                              2 16, Requirement 7, Permit Unit N-593-12-14, Requirement 7, Permit Unit N-593-13-12, Requirement

                              3 7; 2022 Title V Permit, Permit Unit N-593-10-16, Requirement 7, Permit Unit N-593-12-14,

                              4 Requirement 7, Permit Unit N-593-13-12, Requirement 7.

                              5          The Title V Permit includes emissions limits for opacity. Specifically, the Title V Permit states

                              6 that, “[n]o air contaminants shall be discharged into the atmosphere for a period of periods

                              7 aggregating more than 3 minutes in any one hour which is dark or darker than Ringelmann 31 or

                              8 equivalent to 20% opacity and greater. . ..” 2017 Title V Permit, Facility N-593-0-4, Requirement 22;

                              9 2022 Title V Permit, Facility N-593-0-5, Requirement 22. This requirement applies to all three glass

                             10 melting furnaces at the Tracy Plant.

                             11          Within the last five years, Defendant has self-reported at least eleven occasions where it has

                             12 exceeded the opacity emissions limit at one or more of its glass melting furnaces.

                             13          By exceeding the opacity emissions limit, Defendant has repeatedly violated and continues to

                             14 violate its Title V Permit.

                             15          The permit unit requirement for Furnace A in the Title V Permit requires that, “CO emissions

                             16 from the glass furnace, except during periods of start-up, shutdown, or idling, shall not exceed any of

                             17 the following limits: 300 ppmvd @ 8% O2 or 1.0 lb-CO/ton of glass pulled, based on a 3-hour rolling

                             18 average.” 2017 Title V Permit, Facility N-593-12-14, Requirement 25; 2022 Title V Permit, Facility

                             19 N-593-12-15, Requirement 25 (collectively, “CO emissions limit”).

                             20          Within the last five years, Defendant has self-reported at least seven occasions where it has

                             21 exceeded the CO emissions limit at Furnace A.

                             22          On information and belief, Plaintiff alleges that those occasions did not occur “during periods

                             23 of start-up, shutdown, or idling.” 2017 Title V Permit, Facility N-593-12-14, Requirement 25; 2022

                             24 Title V Permit, Facility N-593-12-15, Requirement 25.

                             25          By exceeding the CO emissions limit, Defendant has repeatedly violated and continues to

                             26 violate its Title V Permit.
                             27          This complaint seeks declaratory relief, injunctive relief, the imposition of civil penalties, and

                             28 the award of costs, including attorney and expert witness fees, for Defendant’s violations of its Title

     ATA Law Group                                                         7
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                     Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 9 of 14


                              1 V Permit and the CAA resulting from its operations at the Tracy Plant.

                              2                                     FIRST CLAIM FOR RELIEF
                              3   Defendant’s Failure to Vent its Exhaust through Control Equipment at Furnaces A, B, and C

                              4         in Violation of the Title V Permit (2017 Title V Permit, Permit Unit N-593-10-16,

                              5        Requirement 7, Permit Unit N-593-12-14, Requirement 7, Permit Unit N-593-13-12,

                              6 Requirement 7; 2022 Title V Permit, Permit Unit N-593-10-16, Requirement 7, Permit Unit N-

                              7    593-12-14, Requirement 7, Permit Unit N-593-13-12, Requirement 7) and the Clean Air Act,

                              8                                      42 U.S.C. §§ 7604(a), 7604(f)

                              9          Plaintiff re-alleges and incorporates the allegations set forth in paragraphs 1-47.

                             10          Over the last five years, Defendant has repeatedly failed to vent its exhaust through its control

                             11 equipment. Each time that the Defendant has failed to meet this requirement it has violated the Title

                             12 V Permit (2017 Title V Permit, Permit Unit N-593-10-16, Requirement 7, Permit Unit N-593-12-14,

                             13 Requirement 7, Permit Unit N-593-13-12, Requirement 7; 2022 Title V Permit, Permit Unit N-593-

                             14 10-16, Requirement 7, Permit Unit N-593-12-14, Requirement 7, Permit Unit N-593-13-12,

                             15 Requirement 7), as well as the CAA and the California SIP (see 2017 Title V Permit, N-593-0-4,

                             16 Requirement 5; 2022 Title V Permit, N-593-0-5, Requirement 5, see also 42 U.S.C. §§ 7604(a),

                             17 7604(f)).

                             18          On information and belief, Plaintiff alleges that these violations did not occur “during periods

                             19 of furnace startup (when technologically infeasible), furnace idle (when technologically infeasible),

                             20 and during add-on control system maintenance.” 2017 Title V Permit, Permit Unit N-593-10-16,

                             21 Requirement 7, Permit Unit N-593-12-14, Requirement 7, Permit Unit N-593-13-12, Requirement 7;

                             22 2022 Title V Permit, Permit Unit N-593-10-16, Requirement 7, Permit Unit N-593-12-14,

                             23 Requirement 7, Permit Unit N-593-13-12, Requirement 7.

                             24          On information and belief, Plaintiff alleges that these violations have continued and are

                             25 continuing.

                             26          For each violation, Defendant is subject to civil penalties of up to $37,500 for violations

                             27 occurring before November 2, 2015; up to $47,357 per day for violations occurring after November

                             28 15, 2019. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation Adjustment Rule, 84

     ATA Law Group                                                          8
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                    Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 10 of 14


                              1 Fed. Reg. 2056 (February 6, 2019).

                              2          An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. § 7604(a).

                              3 Continuing commission of the acts and omissions alleged above would irreparably harm AIR, its

                              4 members, and the citizens of the State of California, for which harm they have no plain, speedy, or

                              5 adequate remedy at law.

                              6          An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

                              7 controversy exists as to the rights and other legal relations of the Parties.

                              8          WHEREFORE, Plaintiff prays for judgment against Defendant as set forth hereafter.

                              9                                     SECOND CAUSE OF ACTION

                             10   Defendant’s Failure to Meet Opacity Emissions Limits in Violation of its Title V Permit (2017

                             11    Title V Permit, Permit N-593-0-4, Requirement 22; 2022 Title V Permit, Permit N-593-0-4,

                             12                Requirement 22) and the Clean Air Act, 42 U.S.C. §§ 7604(a), 7604(f)

                             13          Plaintiff re-alleges and incorporates the allegations set forth in paragraph 1-52.

                             14          Over the last five years, Defendant has self-reported that it has repeatedly exceeded the opacity

                             15 emissions limit at one or more of its glass melting furnaces.

                             16          Based on information and belief, Plaintiff alleges that Defendant has exceeded the opacity

                             17 emissions limit on at least the occasions included in Table A over the last five years.

                             18                                                  Table A
                             19                             Permit        Nature of                        Date of
                                        Permit Unit                                        Furnace                        Duration
                                                           Condition     Breakdown                        Incident
                             20
                                     Permit: N-593-0-4
                                                                            Opacity
                             21        Facility Wide           22                          Furnace C     12/13/2015       7 minutes
                                                                          exceedance
                                       Requirements
                             22
                                     Permit: N-593-0-4
                                                                            Opacity
                             23        Facility Wide           22                          Furnace C     12/10/2015       7 minutes
                                                                          exceedance
                                       Requirements
                             24
                                     Permit: N-593-0-4
                                                                            Opacity
                             25        Facility Wide           22                          Furnace B     1/25/2016        7 minutes
                                                                          exceedance
                                       Requirements
                             26
                                     Permit: N-593-0-4
                                                                            Opacity
                             27        Facility Wide           22                          Furnace C      3/5/2016        7 minutes
                                                                          exceedance
                                       Requirements
                             28

     ATA Law Group                                                         9
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                    Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 11 of 14


                              1                                                Table A
                              2                            Permit        Nature of                       Date of
                                       Permit Unit                                       Furnace                        Duration
                                                          Condition     Breakdown                       Incident
                              3
                                     Permit: N-593-0-4
                                                                          Opacity
                              4        Facility Wide          22                         Furnace B      4/7/2016       12 minutes
                                                                        exceedance
                                       Requirements
                              5
                                     Permit: N-593-0-4
                                                                          Opacity
                              6        Facility Wide          22                         Furnace C      1/10/2017      11 minutes
                                                                        exceedance
                                       Requirements
                              7
                                                                                                                       4 incidents
                              8                                                                                        during one
                                     Permit: N-593-0-4                                                                    day (4
                              9                                           Opacity
                                       Facility Wide          22                         Furnace B      7/20/2017      minutes; 16
                                                                        exceedance
                             10        Requirements                                                                    minutes; 4
                                                                                                                       minutes; 30
                             11                                                                                         minutes)

                             12      Permit: N-593-0-4
                                                                          Opacity
                                       Facility Wide          22                         Furnace B      7/19/2017      11 minutes
                             13                                         exceedance
                                       Requirements
                             14      Permit: N-593-0-4
                                                                          Opacity
                                       Facility Wide          22                         Furnace C      2/15/2018      25 minutes
                             15                                         exceedance
                                       Requirements
                             16      Permit: N-593-0-4
                                                                          Opacity                                      4 hours 43
                                       Facility Wide          22                         Furnace B      2/20/2018
                             17                                         exceedance                                      minutes
                                       Requirements
                             18      Permit: N-593-0-4
                                                                          Opacity
                                       Facility Wide          22                         Furnace C      3/17/2018       6 minutes
                             19                                         exceedance
                                       Requirements
                             20

                             21         Each time that the Defendant has exceeded the opacity emission limit is a separate and distinct

                             22 violation of the Title V Permit (2017 Title V Permit, Permit N-593-0-4, Requirement 22; 2022 Title

                             23 V Permit, Permit N-593-0-4, Requirement 22), as well as the CAA and the California SIP (see 2017

                             24 Title V Permit, N-593-0-4, Requirement 5; 2022 Title V Permit, N-593-0-5, Requirement 5; see also

                             25 42 U.S.C. §§ 7604(a), 7604(f)).

                             26         On information and belief, Plaintiff alleges that these violations are continuing.

                             27         For each violation, Defendant is subject to civil penalties of up to $37,500 for violations

                             28 occurring before November 2, 2015 and up to $47,357 per day for violations occurring after

     ATA Law Group                                                        10
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                    Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 12 of 14


                              1 November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation Adjustment

                              2 Rule, 84 Fed. Reg. 2056 (February 6, 2019).

                              3          An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. § 7604(a).

                              4 Continuing commission of the acts and omissions alleged above would irreparably harm AIR, its

                              5 members, and the citizens of the State of California, for which harm they have no plain, speedy, or

                              6 adequate remedy at law.

                              7          An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

                              8 controversy exists as to the rights and other legal relations of the Parties.

                              9          WHEREFORE, Plaintiff prays for judgment against Defendant as set forth hereafter.

                             10                                      THIRD CAUSE OF ACTION

                             11    Defendant’s Failure to Meet the CO Emissions Limit at Furnace A in Violation of its Title V

                             12     Permit (2017 Title V Permit, Facility N-593-12-14, Requirement 25; 2022 Title V Permit,

                             13    Facility N-593-12-15, Requirement 25) and the Clean Air Act, 42 U.S.C. §§ 7604(a), 7604(f)

                             14          Plaintiff re-alleges and incorporates the allegations set forth in paragraph 1-60

                             15          At various times over the last five years, Defendant has self-reported that it has exceeded the

                             16 CO emissions limit at Furnace A.

                             17          On information and belief, Plaintiff alleges that Defendant has exceeded the CO emissions

                             18 limit at Furnace A on at least the occasions included in Table B over the last five years.

                             19                                                  Table B
                             20                                       Nature of        Permit         Date(s) of
                                                Permit Unit                                                          Duration
                                                                     Breakdown        Condition       Incident
                             21
                                           Permit: N-593-12-14            CO
                                                                                           25        10/24/2015       2 hours
                             22                Furnace A              exceedance
                                           Permit: N-593-12-14           CO
                             23                                                            25        12/28/2016       2 hours
                                               Furnace A              exceedance
                             24            Permit: N-593-12-14            CO
                                                                                           25          2/6/2017       6 hours
                                               Furnace A              exceedance
                             25
                                           Permit: N-593-12-14            CO
                                                                                           25        12/14/2017       3 hours
                             26                Furnace A              exceedance
                                           Permit: N-593-12-14            CO
                             27                                                            25          2/1/2018       2 hours
                                               Furnace A              exceedance
                             28

     ATA Law Group                                                        11
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                    Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 13 of 14


                              1                                                   Table B
                              2                                        Nature of        Permit          Date(s) of
                                                Permit Unit                                                          Duration
                                                                      Breakdown        Condition        Incident
                              3
                                                                                                       11/23/2017
                                            Permit: N-593-12-14            CO                                        4 days 5
                              4                                                             25
                                                Furnace A              exceedance                                     hours
                                                                                                       11/27/2017
                              5
                                                                                                       11/23/2017
                                            Permit: N-593-12-14            CO                                        3 days 11
                              6                                                             25
                                                Furnace A              exceedance                                      hours
                                                                                                       11/27/2017
                              7
                                         Each time that the Defendant has exceeded the CO emission limit is a separate and distinct
                              8
                                  violation of the Title V Permit (2017 Title V Permit, Facility N-593-12-14, Requirement 25; 2022
                              9
                                  Title V Permit, Facility N-593-12-15, Requirement 25), as well as the CAA and the California SIP
                             10
                                  (see 2017 Title V Permit, N-593-0-4, Requirement 5; 2022 Title V Permit, N-593-0-5, Requirement
                             11
                                  5; see also 42 U.S.C. §§ 7604(a), 7604(f)).
                             12
                                         On information and belief, Plaintiff alleges that those exceedances did not occur “during
                             13
                                  periods of start-up, shutdown, or idling.” 2017 Title V Permit, Facility N-593-12-14, Requirement
                             14
                                  25; 2022 Title V Permit, Facility N-593-12-15, Requirement 25.
                             15
                                         On information and belief, Plaintiff alleges that these violations are continuing.
                             16
                                         For each violation, Defendant is subject to civil penalties of up to $37,500 for violations
                             17
                                  occurring before November 2, 2015 and up to $47,357 per day for violations occurring after
                             18
                                  November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation Adjustment
                             19
                                  Rule, 84 Fed. Reg. 2056 (February 6, 2019).
                             20
                                         An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. § 7604(a).
                             21
                                  Continuing commission of the acts and omissions alleged above would irreparably harm AIR, its
                             22
                                  members, and the citizens of the State of California, for which harm they have no plain, speedy, or
                             23
                                  adequate remedy at law.
                             24
                                         An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual
                             25
                                  controversy exists as to the rights and other legal relations of the Parties.
                             26
                                         WHEREFORE, Plaintiff prays for judgment against Defendant as set forth hereafter.
                             27

                             28

     ATA Law Group                                                         12
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
                                    Case 1:19-cv-01707-DAD-JLT Document 1 Filed 12/06/19 Page 14 of 14


                              1                                            RELIEF REQUESTED
                              2          WHEREFORE, based upon the allegations set forth above, Plaintiff respectfully requests that
                              3 this Court:

                              4          A.       Declare that Defendant has violated the Clean Air Act, the California SIP, and its Title
                              5 V Permit by failing to vent its exhaust through the control equipment as required;

                              6          B.       Declare that Defendant has violated the Clean Air Act, the California SIP, and its Title
                              7 V Permit by exceeding its opacity emissions limit;

                              8          C.       Declare that Defendant has violated the Clean Air Act, the relevant portions of the
                              9 California SIP, and its Title V Permit by exceeding its CO emissions limit at Furnace A;

                             10          D.       Enjoin Defendant from violating the substantive and procedural requirements of its
                             11 Title V Permit;

                             12          E.       Order Defendant to take all appropriate actions, including beneficial mitigation
                             13 projects authorized under the Clean Air Act, 42 U.S.C. § 7604(g)(2), to remedy, mitigate, and offset

                             14 the harm to the public health and the environment caused by the violations of the Clean Air Act

                             15 alleged above;

                             16          F.       Assess a civil penalty against Defendant of $37,500 per day for each violation proven
                             17 by Plaintiff occurring before November 2, 2015 and $47,357 per day for each violation proven by

                             18 Plaintiff occurring after November 2, 2015.

                             19          G.       Award Plaintiff its costs and attorneys’ fees related to this action pursuant to 42 U.S.C.
                             20 § 7604(d);

                             21          H.       Grant such other relief as the Court deems just and proper.
                             22 DATED: December 6, 2019                                  AQUA TERRA AERIS LAW GROUP
                             23

                             24

                             25                                                          /s/Erica A. Maharg
                                                                                         Erica A. Maharg
                             26                                                          Attorneys for Plaintiff ASSOCIATION OF
                                                                                         IRRITATED RESIDENTS
                             27

                             28

     ATA Law Group                                                           13
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
